DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the clay medium" in line 1.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 107244966 A).
In regard to claims 15-17, Wang et al. disclose a dry fertilizer tablet comprising a solid bicarbonate (e.g. potassium dihydrogen phosphate), a solid acid yielding compound (e.g. tartaric acid), a plant nutrient (e.g. ammonium nitrate, urea), a lubricant (e.g. sodium carboxymethylcellulose) and nitrogen-fixing bacteria (e.g. microorganism) [Paragraph 0074-0089], wherein the nitrogen-fixing bacteria is Azotobacter [Paragraph 0050].

In regard to claims 18-24, Wang disclose a composition with a range of parts by weight recited in the Paragraph [0074]-[0089]. At these values, the amount of solid bicarbonate compound is 19%, solid carbonate is 5%, the microorganism is 0.3%, the plant nutrients (ammonium nitrate and urea) are 31%, and the acid yielding compound (tartaric acid) is 2% by weight. These values lie inside the claimed ranges.
Claims 15-17, 26-27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nair et al. (Int. J. Curr. Microbiol. App. Sci., 2017)

In regard to claims 15-17 and 26-27 and 29, Nair et al. disclose a dry composition in the form of tablet [Page 621, Plate 1] comprising a solid carbonate (e.g. sodium bicarbonate) and an acid yielding .

Claims 15, 17-22 and 25-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 106588358 A).

In regard to claims 15 and 25, Li et al. disclose a dry fertilizer composition (e.g. essentially free from liquid components) comprising potassium carbonate (e.g. solid carbonate component), a solid acid yielding compound (e.g. citric acid), a plant nutrient (e.g. zinc, molybdate, manganese etc.), and a microorganism, wherein the microorganism includes Azotobacter bacterial agent [Abstract].

In regard to claim 17, although the Li reference does not disclose the form of the dry composition, disclose a dry fertilizer composition (e.g. essentially free from liquid components). The components disclosed by Li are commercially available powders and absent any teaching otherwise in Li, one of ordinary skill in the art would expect the composition to therefore inherently be in the form of a dry powder.

In regard to claims 18-22 and 24, Li disclose a composition with a range of parts by weight recited in the [Abstract]. At these values, the amount of solid carbonate compound is in the range 42-59%, the microorganism in the range 4-11%, the plant nutrients in the range 12-26%, and the acid yielding compound in the range 7-14% by weight. These values lie inside the claimed ranges.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 106588358 A) as applied to claim 25 above, and further in view of Kurdish et al. (Applied Biochemistry and Microbiology, 2000).
In regard to claim 28, Li et al. disclose a fertilizer composition comprising a microorganism wherein the microorganism includes Azotobacter bacterial agent [Abstract]. The reference does not explicitly teach a clay medium for carrying the microorganism.
Kurdish et al. is directed to the interaction of Azotobacter with clay minerals (e.g. clay medium) [Abstract].

Kurdish discloses the clay carrier medium can be successfully used as a filler for producing Azotobacter granular preparations. These clay minerals are nontoxic to the environment. Azotobacter granular preparations retain their activity for a long time, are convenient for transportation and application, and are promising for agriculture [Page 420, Column 1]. It would have been obvious to one .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         March 4, 2021